Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 1 of 26 PageID #: 273



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         TYLER DIVISION


 JOHNNY LEE WALKER                                §

 v.                                               §       CIVIL ACTION NO. 6:17cv166

 LORIE DAVIS, ET AL.                              §


                            REPORT AND RECOMMENDATION
                       OF THE UNITED STATES MAGISTRATE JUDGE


        The Plaintiff Johnny Lee Walker, an inmate of the Texas Department of Criminal Justice,

 Correctional Institutions Division proceeding pro se, filed this civil action complaining of alleged

 violations of his constitutional rights. The lawsuit was referred to the undersigned United States

 Magistrate Judge pursuant to 28 U.S.C. 636(b)(1) and (3) and the Amended Order for the Adoption

 of Local Rules for the Assignment of Duties to United States Magistrate Judges. The named

 defendants are TDCJ-CID Director Lorie Davis, TDCJ Executive Director Bryan Collier, Wardens

 Jerry Catoe, Jeffrey Richardson, and Patrick Cooper of the Coffield Unit, and the Texas Board of

 Criminal Justice.
 I. Background

        Walker’s amended complaint is the operative pleading in the lawsuit. Clark v. Tarrant

 County, Texas, 798 F.2d 736, 740 (5th Cir. 1986) ( amended complaint entirely supersedes and takes

 the place of an original complaint).

        In his amended complaint, Walker states that Collier, Davis, Catoe, Cooper, and Richardson

 have caused him to suffer from severe mental and physical health problems as a result of being

 double-celled in a 45 square foot cell. He contends that he is unable to protect or defend himself

 from violent, aggressive, or mentally unstable cell mates and that the double-celling places him at

 risk of disease from infected cell mates. This double-celling contributes to disciplinary offenses,


                                                  1
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 2 of 26 PageID #: 274



 psychiatric commitments, and suicidal tendencies, as well as discomfort and fear, if a prisoner is

 housed with a PREA [Prison Rape Elimination Act] violator or a homosexual. He states that he

 personally has suffered from increased blood pressure, aggressive behavior, and psychological

 withdrawals.

         Every six months, during the unit lockdowns, Walker complains that he is housed for 24

 hours a day in this 45 square foot cell with a cellmate. He states that he suffers from chronic

 hypertension, extreme heat restrictions, acute left heel and achilles tendon damage, a twice-broken

 arm, and a gunshot wound to his left leg, making him more vulnerable to assaults. Walker cites Ruiz

 v. Estelle, 679 F.2d 1115 (5th Cir. 1982) as stating that double-celling should be eliminated, but

 complains that the defendants are aware of this ruling and continue to enforce the unconstitutional

 acts.

         Next, Walker complains that the Coffield Unit no longer has designated sleep hours. Even

 though the sleep hours are supposed to be 10:30 p.m. to 6:30 a.m. on weekdays and 1:30 a.m. to 6:30

 a.m. on weekends, activities go on through the night, including mail-call and issuance of lay-ins

 between 10 p.m and 11:30 p.m., bed book count between 12:00 a.m. and 1:00 a.m., linen exchange

 on Thursdays between 1 and 2 a.m., chow call, pill window, medical lay-ins and outgoing chains

 between 2:30 a.m. and 4 a.m., population shower and vocation between 3:30 a.m. and 5 a.m., field

 force and recreation turnout between 5:30 a.m. and 6 a.m., and dayroom time, lay-ins, passes, and

 work call between 6:30 a.m. and rackup. According to Walker, some of these activities result in the

 opening and slamming of cell doors during the night, causing the cell front and walls to vibrate.

         Walker complains that the sleep deprivation causes him to suffer constant headaches,

 dizziness, fatigue, a weakened immune system, and he “walks about in a zombie-like state all day.”

 He has complained to Catoe, Cooper, and Richardson, but asserts that they only created more

 policies to deprive him of rest; however, he does not identify any such policies.

         Walker next asserts that the Coffield Unit’s shower has approximately 75 shower heads, but

 only about 37 of them are operable. There are 200 to 250 inmates at a time in the shower, and the


                                                 2
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 3 of 26 PageID #: 275



 security staff is inadequate to watch for improper activities. There are no partitions to provide

 privacy and inmates stand all around him while he showers. He states that he has witnessed PREA

 violations against other inmates and argues that he is subjected to dangers daily. Walker claims that

 40 percent of the Coffield Unit population consists of either sex offenders or homosexuals, and he

 believes he is at risk from both groups.

         Walker complains that there are no accessible public toilets in the general population living

 areas. He claims that hourly ingresses and egresses are required by policy, which would allow him

 to access his toilet in the housing area, but these are not conducted. As a result, he states he can be

 trapped in the dayroom or hallway for hours without access to a toilet. Walker claims that this

 causes him to suffer in agonizing pains because he has no means of bodily release, and when he asks

 to be allowed to use a toilet, he is told to “hold it” or to find a corner in the dayroom. If he relieves

 himself on the floor or pursues his right to access a toilet, Walker states that disciplinary action can

 be taken against him, so he must soil his pants or squat in the corner like an animal. He contends

 that the security staff finds his suffering and humiliation “entertaining” and claims that these acts

 have been going on for years.

         Walker contends that Collier and Davis are “aware of the ongoing structural problems that

 plague the Coffield Unit and have done nothing to correct these numerous deficiencies that threaten

 inmates’ mental and physical health.” He explains that the outer housing walls at the unit consist

 of small window panes from floor to ceiling, and the cell fronts consist of bars covered by iron

 grates painted black which face the window paned wall. The sun shines into the cells and heats the

 front wall and iron grate, leaving no escape from the heat. He states that an unidentified “expert”

 has determined that the small circular fan provided by the commissary simply stirs the hot air

 throughout the cell, causing the heat to be evenly distributed.

         Walker states that he has hypertension and takes heat-sensitive medication, causing him to

 suffer unbearable pains and risks of heart attack, stroke, or death. The only remedy suggested by

 the Defendants is that he drink lots of water and be allowed to visit a respite area for five minutes,


                                                    3
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 4 of 26 PageID #: 276



 but the water is contaminated and the respite area breaks are not honored by the security staff. The

 one fan provided does little or no good and the ventilation is poor and inadequate. Walker believes

 that the deaths occurring at the Coffield Unit during the summer are heat-related, but written up

 under other causes.

        In the winter, Walker states that hundreds of the window panes are not sealed, meaning that

 cold air seeps into the living areas. The heat system barely puts out heat when it is operational and

 the venting faces the windows, not the living areas. The only items provided by Catoe, Cooper, and

 Richardson are a “tattered and poorly insulated jacket and tattered blanket.” He states that he sleeps

 in all clothing, necessities, and linen provided, and is uncomfortably cold. As a result of the cold,

 Walker states that he suffers severe aches in his joints, trembling, shaking, and overall discomfort.

        Next, Walker states that the chow hall is one of the filthiest and most unsanitary places at

 the Coffield Unit. Catoe, Cooper, and Richardson know about this and the matter has been brought

 to the attention of Collier and Davis, but no corrective action has been taken. Walker states that

 roaches, spiders, and birds infest the chow hall year round and these conditions are known by

 inspectors for the American Correctional Association, but the inspectors “continue to waive these

 infractions.”

        Walker further alleges that the eating utensils are chipped, broken, and peeling and that there

 are “food-borne pathogens” trapped in the damaged areas from which he is forced to eat. He

 contends that he can see “bacteria waste” and trapped food under the peeling and in the broken areas

 of the utensils. He states that the utensils are not washed at the mandatory temperature, with

 inadequate detergent, and are not allowed to drip dry before use. The contaminated residue waste

 of the washing is mixed with the food he eats and the food service workers do not wear the proper

 headgear and gloves.

        In addition, Walker states that he must tread through “sewage water” daily to receive his tray

 and must sit in the filth and dropping left by the inmates before him. He contends that he must fight

 flies and gnats and avoid being stung by wasps and bees while eating.


                                                   4
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 5 of 26 PageID #: 277



         According to Walker, the water at the Coffield Unit is contaminated with coliform bacteria.

 He states that multiple inmates have been infected with a bacteria called H. Pylori as a result, but

 does not indicate that he has been diagnosed with this bacteria nor show how he knows that other

 inmates’ diagnoses resulted from the water. Walker notes that he drink a lot of water during periods

 of heat. He contends that he has suffered digestive problems, vomiting, fever, cold sweats, and

 “unexplainable knots and rashes,” but he does not specifically connect these conditions to the water

 nor show how he knows that the water is contaminated with coliform bacteria.

         Walker maintains that the building structure is collapsing in areas, resulting in cracks on the

 floors, walls, and ceiling as well as leaks in the roof. He claims that there are black pores and fungi

 in the living areas, mostly in the cracks on the ceiling, and all of the metal fixtures in the living and

 housing areas are decayed and rusty, which exposes him to these “metal poisonings.”

         Walker further complains that there are no climbing implements to allow safe access to the

 top bunk, stating that he has injured himself numerous times trying to get up to or down from his

 bunk. He asserts that he is in constant danger from prisoners addicted to K-2 (synthetic marijuana)

 due to violent behavior and unprovoked attacks. During warm months, Walker states that his

 housing area is infested with birds, vermin, and spiders, and that he is at risk of being bitten by

 spiders all year. If he is having a confrontation with his cell mate and asks for a housing change,

 his request is denied and a confrontation is encouraged by the officers.

         For relief, Walker asks for an injunction requiring single celling, a cooling system keeping

 the living area between 80 and 88 degrees at all times, obedience to all policies currently in place

 protecting his health and safety, provision of safe drinking water, an adequate cooling system,

 adequate bedding and necessities during winter, food service areas which do not have roaches,

 harmful insects, birds, wet floors, food droppings, sewage water in the dining areas, and food-borne

 pathogens, and a shower area which is not overly crowded and shields his privacy. He also seeks

 compensatory and punitive damages, a declaratory judgment, appointment of counsel, and attorneys’

 fees.


                                                    5
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 6 of 26 PageID #: 278



 II. The Motion to Dismiss and the Response

        After Walker filed his amended pleading, the Defendants filed a motion to dismiss. This

 motion states that Walker does not claim any injury for excessive overcrowding in the showers, lack

 of toilets in the dayroom, chow hall contamination, or unsafe living and housing areas. The

 Defendants also assert that Walker’s allegations are conclusory and do not provide any specific dates

 for the alleged Eighth Amendment violations.

        The Defendants contend that Walker sets out no allegations against the Texas Board of

 Criminal Justice. They assert that they are not liable under a theory of respondeat superior and that

 Walker does not detail any personal involvement or causal connections by any named Defendant

 with particular alleged violations. Instead, the Defendants claim that Walker provides only

 conclusory allegations of deliberate indifference, which are insufficient to show personal liability

 or to set out a claim under the Eighth Amendment. With regard to the claims of excessive

 overcrowding in the showers, lack of toilets in the dayroom, chow hall contamination, or unsafe

 living and housing areas, the Defendants state that Walker failed to allege any injury and thus cannot

 maintain a claim.

        In his response to the motion, Walker argues that the Texas Board of Criminal Justice is the
 final policy-maker and is the moving force behind the violations which he is suffering. He states

 that he is seeking injunctive relief from the Board.

        Walker further argues that the Defendants are liable under respondeat superior “if they failed

 to properly train and oversee, give orders to and discipline their staff after learning [of] these

 officials’ wrongful acts.” He asks if the Defendants are not responsible for the allegedly inhumane

 conditions, then who is? He adds that “the defendants [are] aware of the extreme temperature

 conditions and the deteriorating building structure but continue in custom and practice of housing

 Walker and all inmates in these unsafe living areas while knowing the dangers and risks.”




                                                   6
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 7 of 26 PageID #: 279



           According to Walker, the red brick units of TDCJ are in a “rapid declining stage” and are

 inadequate to “safe house and guarantee the safety and health of its occupants.” He cites cases from

 other units concerning contaminated water and heat exposure, stating that the supervisors in those

 cases were not allowed to escape their responsibilities. Walker goes on to state that he has suffered

 unspecified physical injuries as a result of excessive heat in the summer and cold in the winter,

 drinking contaminated water and eating contaminated food, sleep deprivation, inadequate living

 space, and unsafe housing. He asserts that the supervisors are aware of the complaints because he

 filed grievances which afforded them the opportunity to correct the conditions complained of.

           After stating that he has talked to an inmate on the Robertson Unit who stated that he

 received two blankets and a set of thermals, even though it is not as cold at the Robertson Unit as

 at the Coffield Unit, Walker states that “it is like being in an oven during the hot months and being

 in a freezer during the winter months.” He complains that the Defendants have taken no corrective

 action.

           Instead, Walker asserts that the Defendants Catoe, Cooper, and Richardson walk the halls

 daily and have been made known of these problems by Walker and other inmates, but have been

 deliberately indifferent. He asserts that he has been subjected to these conditions of confinement

 at all times and that the problems and violations have been ongoing for years.

           Walker contends that he has suffered harm for his injuries of inadequate living space, sleep

 deprivation, no public toilets, contaminated drinking water, and extreme heat conditions. He further

 states that he is in “constant dangers and health risks daily” with regard to the overcrowding, chow

 hall contamination, and unsafe housing. He maintains that he places his life at risk every time he

 enters the shower from sexual assaults and incurable viruses, his consumption of “food-borne

 pathogen bacteria” three times a day which has possibly caused irreversible harm and unknown

 diseases, and he has injured himself multiple times trying to get to his bunk.




                                                    7
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 8 of 26 PageID #: 280



 III. Legal Standards and Analysis

    A. General Standards on Motions to Dismiss

        Fed. R. Civ. P. 12(b)(6) allows dismissal if a plaintiff fails “to state a claim upon which relief

 may be granted.” In order to survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead

 enough facts to state a claim to relief which is plausible on its face. Severance v. Patterson, 566 F.3d

 490, 501 (5th Cir. 2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct.

 1955, 167 L.Ed.2d 929 (2007)). The Supreme Court stated that Rule 12(b)(6) must be read in

 conjunction with Fed. R. Civ. P. 8(a), which requires “a short and plain statement of the claim

 showing that the pleader is entitled to relief.” Id. at 555.

        Fed. R. Civ. P. 8(a) does not require “detailed factual allegations but it demands more than

 an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

 677-78, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). A pleading offering “labels and conclusions” or

 a “formulaic recitation of the elements of a cause of action” will not suffice, nor does a complaint

 which provides only naked assertions that are devoid of further factual enhancement. Courts need

 not accept legal conclusions as true, and threadbare recitals of the elements of a cause of action,

 supported by mere conclusory statements, are not sufficient. Id. at 678.

        A plaintiff meets this standard when he “pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the misconduct alleged.” Id. A complaint
 may be dismissed if a plaintiff fails to “nudge [his] claims across the line from conceivable to

 plausible,” or if the complaint pleads facts merely consistent with or creating a suspicion of the

 defendant’s liability. Id.; see also Rios v. City of Del Rio, Tex., 444 F.3d 417, 421 (5th Cir. 2006).

 Pro se plaintiffs are held to a more lenient standard than are lawyers when analyzing a complaint,

 but pro se plaintiffs must still plead factual allegations which raise the right to relief above the

 speculative level. Chhim v. University of Texas at Austin, 836 F.3d 467, 469 (5th Cir. 2016). “The

 plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

 possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678.


                                                    8
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 9 of 26 PageID #: 281



           If the facts alleged in a complaint do not permit the court to infer more than the mere

 possibility of misconduct, a plaintiff has not shown entitlement to relief. Id. (citing Fed. R. Civ. P.

 8(a)(2)). Dismissal is proper if a complaint lacks a factual allegation regarding any required element

 necessary to obtain relief. Rios, 444 F.3d at 421.

    B. Supervisory Liability

           Walker names as defendants supervisory officials, including the Executive Director of TDCJ,

 Bryan Collier; the Director of TDCJ-CID, Lorie Davis; and the wardens of the Coffield Unit, Jerry

 Catoe, Jeffrey Richardson, and Patrick Cooper. He also sues the Texas Board of Criminal Justice

 itself.

           The Fifth Circuit has held that under §1983, supervisory officials are not liable for the

 actions of subordinates on any theory of vicarious liability. However, a supervisor may be held

 liable if there exists (1) his personal involvement in a constitutional deprivation, (2) a sufficient

 causal connection between the supervisor’s wrongful conduct and the constitutional violation, or (3)

 if supervisory officials implement a policy so deficient that the policy itself is a repudiation of

 constitutional rights and is the moving force of the constitutional violation. Thompkins v. Belt, 828

 F.2d 298, 304 (5th Cir. 1987); Terry v. LeBlanc, 479 F.App’x 644, 2012 WL 3496399 (5th Cir.,

 August 15, 2012). Conclusory allegations of the creation or existence of a policy or custom are

 insufficient to establish supervisory liability. Rivera v. Salazar, 166 F.App’x 704. 2005 WL
 3588443 (5th Cir., December 30, 2005), citing Thompkins and Oliver v. Scott, 276 F.3d 736, 742

 (5th Cir. 2002).

           The Supreme Court has stated that the term “supervisory liability” in the context of a §1983

 lawsuit is a misnomer because each government official, his or her title notwithstanding, is only

 liable for his or her own misconduct. Iqbal, 556 U.S. at 677. The Supreme Court rejected an

 argument that government officials may be held liable merely because they had knowledge or

 acquiesced in their subordinate’s misconduct. Id. Following this precedent, the Fifth Circuit held

 that a prison supervisor was not liable since he was not personally involved in an incident. Sterns


                                                    9
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 10 of 26 PageID #: 282



 v. Epps, 464 F.App’x 388, 2012 U.S. App. LEXIS 5678, 2012 WL 911889 (5th Cir., March 19,

 2012).

          The Texas Board of Criminal Justice is an agency of the State of Texas and is thus shielded

 by the Eleventh Amendment from being sued in its own name. McGrew v. Texas Board of Pardons

 and Paroles, 47 F.3d 158, 161 (5th Cir. 1995).

    C. Application of the Standards to Plaintiff’s Complaint

     1. Double-celling

          Walker complains at great length about being double-celled, saying that it was held

 unconstitutional in the 1982 decision of Ruiz v. Estelle, 679 F.3d 1115 (5th Cir. 1982), modified in

 other respects 688 F.2d 266 (5th Cir. 1982). In fact, however, the Fifth Circuit vacated the district

 court’s holding that double-celling was cruel and unusual punishment. Id. at 1148, 1150-51, 1165.

          The Supreme Court has specifically held that the double-celling of prisoners, even in

 relatively small cells, does not amount to cruel and unusual punishment. Rhodes v. Chapman, 452

 U.S. 337, 347–50, 101 S.Ct. 2392, 69 L.Ed.2d 58 (1981); see also Duncan v. Puckett, 91 F.3d 137,

 1996 U.S. App. LEXIS 44395, 1996 WL 400039 (5th Cir., May 27, 1996) (upholding dismissal as

 frivolous of inmate’s complaint of being placed in a single cell with another prisoner); Lineberry

 v. U.S., civil action no. 5:08cv72, 2009 U.S. Dist. LEXIS 15293, 2009 WL 499763 (E.D.Tex.,

 February 27, 2009, appeal dismissed as frivolous 436 F.App’x 293, 2010 U.S. App. LEXIS 11269,
 2010 WL 7114190 (5th Cir., June 3, 2010) (rejecting complaint of double-celling at the Federal

 Correctional Institution at Texarkana); Barber v. Quarterman, civil action no. 6:09cv238, 2010 U.S.

 Dist. LEXIS 33349, 2010 WL 1417650 (E.D. Tex., Apr. 5, 2010), appeal dismissed 437 F.App’x

 302, 2011 U.S. App. LEXIS 16111, 2011 WL 3313211 (5th Cir., August 3, 2011) (citing Parker v.

 Currie, 359 F.App’x 488, 2010 U.S. App. LEXIS 92, 2010 WL 10924 (5th Cir. Jan. 4, 2010) (inmate

 desired a single cell but was assigned to general population; no constitutional liberty interest

 infringed)).




                                                  10
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 11 of 26 PageID #: 283



        The Fifth Circuit has stated that overcrowding of persons in custody is not per se

 unconstitutional. Collins v. Ainsworth, 382 F.3d 529, 540 (5th Cir. 2004), citing Rhodes, 452 U.S.

 at 347-50. While Walker’s pleading may depict an environment which is uncomfortable, unpleasant,

 and unquestionably stressful, he has not shown it is one which is unconstitutional. McClure v.

 TDCJ-CID, civil action no. 5:10cv66, 2011 U.S. Dist. LEXIS 20560, 2011 WL 806227 (E.D.Tex.,

 January 31, 2011), Report adopted at 2011 U.S. Dist. LEXIS 20551, 2011 WL 773290 (E.D.Tex.,

 March 1, 2011), aff’d 459 F.App’x 348, 2012 U.S. App. LEXIS 1232, 2012 WL 177369 (5th Cir.,

 January 20, 2012); see also Cupit v. Jones, 835 F.2d 82, 84 (5th Cir. 1987) (no right to a stress-free

 environment while incarcerated). Walker has failed to state a claim upon which relief may be

 granted in this regard.

     2. Sleep Deprivation

        Walker complains that he is unable to get five hours of uninterrupted sleep because of

 activities which go on throughout the night, such as mail call, the issuance of lay-ins, bed book

 count, linen exchange on Thursdays, chow call, pill window, medical lay-ins and outgoing chains,

 population shower and vocational turnout, field force and recreation turnout, dayroom time, lay-ins,

 passes, and work call.

        In Walker v. Nunn, 456 F.App’x 419, 2011 U.S. App. LEXIS 26073, 2011 WL 6934496 (5th

 Cir. 2011), the plaintiff Stephen Walker complained that he was denied adequate sleep while
 confined in TDCJ, based in part on the prison schedule of operations. The evidence showed that the

 prison unit had to operate on a 24-hour basis in order to perform the tasks required to keep the prison

 functioning. The Fifth Circuit held that the structure of the prison schedule was reasonably related

 to legitimate penological interests and determined that there was no Eighth Amendment violation.

 The court also held that while the prisoner sued supervisory officials complaining of policies of

 depriving prisoners of sleep and ignoring staff misconduct, no evidence was offered of such policies.

 See also Chavarria v. Stacks, 102 F.App’x 433, 2004 U.S. App. LEXIS 14945, 2004 WL 1485076

 (5th Cir., July 20, 2004) (lights illuminating the plaintiff’s cell 24 hours a day, making it impossible


                                                   11
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 12 of 26 PageID #: 284



 for him to sleep, did not set out an Eighth Amendment violation because he did not show that the

 claimed deprivation was unnecessary and wanton).

        The Eighth Amendment forbids the infliction of cruel and unusual punishment. The indicia

 of confinement constituting cruel and unusual punishment include wanton and unnecessary infliction

 of pain, conditions grossly disproportionate to the severity of the crime warranting imprisonment,

 and the deprivation of the minimal civilized measures of life's necessities. Wilson v. Lynaugh, 878

 F.2d 846, 848 (5th Cir.), cert. denied 493 U.S. 969 (1989). The Supreme Court has held, however,

 that to the extent that prison conditions are restrictive and even harsh, they are part of the penalty

 that criminal offenders pay for their offenses against society. Rhodes v. Chapman, 452 U.S. 337,

 346-7 (1981). Similarly, the Fifth Circuit has stated that the Eighth Amendment does not afford

 protection against mere discomfort or inconvenience. Wilson, 878 F.2d at 849.

        The infliction of punishment involves a culpable state of mind. The Supreme Court has

 explained that "the infliction of punishment is a deliberate act meant to chastise or deter. This is

 what the word means today; it is what it meant in the eighteenth century.... [I]f [a] guard accidentally

 stepped on a prisoner’s toe and broke it, this would not be punishment in anything remotely like the

 accepted meaning of the word, whether we consult the usage of 1791, or 1868, or 1985." Wilson

 v. Seiter, 501 U.S. 294, 111 S.Ct. 2321, 2325 (1991), citing Duckworth v. Franzen, 780 F.2d 645,

 652 (7th Cir. 1985), cert. denied, 479 U.S. 816 (1986).
        In Garrett v. Thaler, 560 F.App’x 375 (5th Cir., April 1, 2014), the Fifth Circuit stated that

 sleep deprivation could potentially constitute a viable Eighth Amendment claim because sleep

 amounts to one of life’s basic necessities. In so holding, the Fifth Circuit pointed out that “we

 emphasize that we do not more than determine that Garrett has alleged a non-frivolous claim of an

 Eighth Amendment violation. We do not intimate that Garrett has established a claim upon which

 relief can be granted.”

        In the present case, by contrast, Walker has failed to state a claim with regard to an Eighth

 Amendment violation because he does not allege a culpable state of mind on the part of any of the


                                                   12
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 13 of 26 PageID #: 285



 Defendants. Even taking his allegations as true, he offers nothing to suggest that the sleep

 disturbances of which he complains are done in an unnecessary or wanton manner in order to

 prevent him from sleeping rather than resulting from activities necessary to keep a community of

 almost 4,000 persons functioning. The Coffield Unit is the largest single unit in the Texas prison

 system, with a maximum capacity of 3,818 inmates plus another 321 in the trusty camp. See

 http://www.tdcj.state.tx.us/unit_directory/ co.html. As in Walker v. Nunn, which involved the much

 smaller Jordan Unit, a 24 hour operation schedule is necessary to keep the prison functioning, and

 it is not clear how these operations could be eliminated without a large-scale disruption if not a

 complete revamping of the operations of the prison. Walker has failed to state a claim upon which

 relief may be granted in this regard.

     3. Crowded Showers

        Walker complains that the showers are overcrowded and lack partitions to protect privacy.

 He asserts that Wardens Catoe, Cooper, and Richardson have “shown deliberate indifference to

 Walker[’s] health and safety by creating policies that place him vulnerable to assaults of an

 assailant’s predatory nature while showering.” He does not identify any policies nor state that he

 has suffered any harm as a result of this circumstance, although he indicates that he has seen other

 inmates get assaulted and he believes that he is in danger on a daily basis.

        Overcrowded showers are not per se a constitutional violation. Hazel v. Bell, civil action
 no. 9:08cv216, 2010 U.S. Dist. LEXIS 26267, 2010 WL 1038743 (E.D.Tex., January 8, 2010),

 Report adopted at 2010 U.S. Dist. LEXIS 26238, 2010 WL 1038733 (E.D.Tex., March 18, 2010),

 citing Rhodes, 452 U.S. at 347. Furthermore, Walker did not allege an injury as a result of shower

 overcrowding and thus cannot prevail on this claim. See Davis v. Scott, 157 F.3d 1003, 1006 (5th

 Cir. 1998).

        The Fifth Circuit has held that prison officials have a duty to protect inmates from violence

 at the hands of other prisoners; however, not every injury suffered by a prisoner at the hands of

 another rises to the level of a constitutional violation. Horton v. Cockrell, 70 F.3d 397, 400 (5th Cir.


                                                   13
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 14 of 26 PageID #: 286



 1995). The plaintiff prisoner must prove both that he is incarcerated under conditions “posing a

 substantial risk of serious harm” and that the prison official’s state of mind is one of “deliberate

 indifference” to the inmate’s health or safety. Horton, 70 F.3d at 401, citing Farmer, 114 S.Ct. at

 1977. In order to show deliberate indifference, the plaintiff must show the defendant official knows

 of and disregards an excessive risk to inmate health or safety; the official must both be aware of

 facts from which the inference could be drawn that a substantial risk of serious harm exists, and he

 must also draw the inference. Farmer, 511 U.S. at 837-38. An official’s failure to alleviate a

 significant risk which he should have perceived, but did not, does not amount to the infliction of

 punishment. Id.

         The mere generalized knowledge that some prisoners may be dangerous is not enough to

 support a finding of deliberate indifference. Even general knowledge about a particular inmate’s

 violent tendencies, without more specific information about the risk, does not rise to the requisite

 level of awareness necessary for a finding of deliberate indifference. Van Williams v. Samaniego,

 civil action no. EP-05-CA-491, 2007 WL 9701460 (W.D.Tex., February 22, 2007), citing Carter v.

 Galloway, 352 F.3d 1346, 1349-50 (11th Cir. 2003). Walker’s vague allegation of unspecified

 “policies” with regard to the shower and his generalized and inchoate allegations of possible danger

 are insufficient to show that the Defendants are acting with deliberate indifference to his safety.

 This allegation fails to state a claim upon which relief may be granted.
     4. Toilets in the Dayroom

         Walker contends that the Defendants are aware that there are no publicly accessible toilets

 in the dayrooms, but the required hourly ingresses and egresses are not conducted so as to allow him

 access to the toilets in the housing area. He states that if he asks to be allowed to use the toilet, he

 is told to hold it or to find a corner in the dayroom. Walker indicates that it is the floor officers, not

 the Defendants, who are in charge of conducting ingresses and egresses and who tell him to “hold

 it or find a corner in the dayroom.”




                                                    14
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 15 of 26 PageID #: 287



        Walker does not allege that the named Defendants were personally involved in a

 constitutional deprivation regarding the toilets, that wrongful conduct by any of them was causally

 connected to a constitutional deprivation, or that any of the named Defendants implemented a

 constitutionally deficient policy which was the moving force behind a constitutional violation. On

 the contrary, Walker concedes that the Defendants have established policies for hourly ingresses and

 egresses from the dayroom which would allow him access to the toilet in the housing area; however,

 he states that these policies are not followed by the floor officers, whom he does not sue. The

 supervisors are not vicariously liable for the actions of their subordinates. Thompson v. Upshur

 County, 245 F.3d 447, 459 (5th Cir. 2001). Walker has failed to state a claim upon which relief may

 be granted against the named Defendants in the case.

    5. Heat

        Walker complains that the way the Coffield Building is built, with windows on the outer

 wall, allows the sun to shine directly into the cells and create an environment of extreme heat. He

 states that “Defendant Collier and Davis are aware of the ongoing structure problems that plagues

 [sic] the Coffield Unit and have done nothing to correct these numerous deficiencies that threatens

 [sic] inmates’ mental and physical health. Defendants Catoe, Cooper, and Richardson has [sic]

 shown deliberate indifference to Walker’s mental and physical health by the inhumane conditions

 Walker must suffer each year for months at a time.”

        Walker describes how the Coffield Unit walls are made up of windows and states that the
 sun shines into the cells and there is no escape from the heat. He states that “experts,” whom he

 does not identify, have determined that the fans provided by the commissary only stir the hot air

 around. The heat has caused him to suffer “unbearable pains and risks of heart attacks or strokes

 and possibly death.” He also complains of “dizziness, dehydration, muscle cramps and spasms,

 irregular heartbeats, memory lapses, and migraine headaches.” The Defendants have instructed the

 prisoners to drink a lot of water and visit the “respite areas,” but Walker contends that the drinking




                                                  15
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 16 of 26 PageID #: 288



 water is contaminated and the security staff does not honor the respite areas.” There is a fan in the

 living area, but Walker states that it does little good.

         The Fifth Circuit has stated that without the requisite proof of both subjective and objective

 components of an Eighth Amendment violation, merely uncomfortable heat in a prisoner’s cell does

 not reflect a basic human need that the prison has failed to meet and thus is not constitutionally

 suspect. Ball v. LeBlanc, 792 F.3d 584, 592 (5th Cir. 2015), citing Woods v. Edwards, 51 F.3d 577,

 582 (5th Cir. 1995). In this case, Walker’s vague and general allegations of deliberate indifference

 are insufficient to state a claim upon which relief may be granted. According to his pleadings, the

 Defendants have provided a fan in the living area as well as respite areas. He also states the

 Defendants have instructed prisoners to drink a lot of water during periods of heat.

         The fact that the fan may not be as effective as Walker would like does not itself show that

 the Defendants were deliberately indifferent. Walker asserts that the security staff impedes access

 to the respite areas, but he does not show any personal involvement by any of the named Defendants

 with this alleged denial of access to the respite areas. His complaint about the water quality will be

 addressed below; in any event, Walker does not allege that the Defendants tried to limit the water

 available to him as a measure for relief from the heat.

         Walker’s allegations with regard to the heat consist of no more than labels and conclusions

 and amount to only naked assertions devoid of further factual enhancement. He pleads facts merely

 consistent with or creating a suspicion of the Defendants’ liability, offering no more than a sheer

 possibility of unlawful conduct. Conclusory claims of excessive heat and inadequate ventilation,

 without more, fail to implicate a federal right. See Clark v. Gusman, 2012 WL 1825306, *6 (E.D.

 La. Mar. 29, 2012) (citing Johnson v. Thaler, 1999 WL 1131941 *1 (5th Cir., Nov. 12, 1999) (noting

 that plaintiffs’ “allegations of inadequate ventilation and excessive heat do not entitle them to relief

 under 42 U.S.C. § 1983”); Parker v. Smith, 1994 WL 198944 *2 (5th Cir. May 6, 1994) (dismissing

 as frivolous the plaintiff’s claim that “the ventilation system in the Smith County jail [was]




                                                   16
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 17 of 26 PageID #: 289



 inadequate.”) As such, Walker has failed to state a claim upon which relief may be granted with

 respect to his allegations of excessive heat. Iqbal, 556 U.S. at 678.

     6. Cold

        Walker asserts that the windows are not properly sealed during the winter and the cold air

 seeps into the housing areas. He claims that heating system barely works and the vents face the

 windows, not the cells. Walker maintains that the only items provided by the Defendants Catoe,

 Cooper, and Richardson are a “tattered and poorly insulated jacket and tattered blanket,” which are

 not sufficient to protect him from the cold, even though he sleeps in all clothing, necessities, and

 linen provided by the Defendants.

        Other than the conclusory allegation that the Wardens “provided” the jacket and blanket,

 Walker offers nothing to suggest that any of the named defendants had any personal involvement

 with exposing him to the cold. Walker generally asserts in his response that Catoe, Cooper, and

 Richardson “walk these halls daily and have been made known of these problematic violations by

 Walker and numerous inmates,” but it is not clear he is talking about the cold and he does not

 specify to which alleged violations he refers. The grievances he attaches to his original complaint

 make no mention of the cold.

        In Havard v. Jones, civil action no. 3:09cv107, 2011 WL 5835110 (S.D.Miss., November

 21, 2011), the plaintiff complained that the cold weather clothing provided to him at the South

 Mississippi Correctional Facility was inadequate, stating that he wrote to the warden and requested
 long underwear but was denied. The district court reasoned as follows:

        In order to state an Eighth Amendment claim based upon unconstitutional prison
        conditions, an inmate must allege conditions which pose a substantial risk of serious
        harm to his health or safety. Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970,
        128 L.Ed.2d 811 (1994). Furthermore, in order to hold a prison official liable for
        unconstitutional conditions, a plaintiff must establish subjective deliberate
        indifference on the official's part, i.e., that he was aware of the facts from which an
        inference of an excessive risk to the prisoner's health or safety could be drawn and
        that he actually drew the inference. Id. at 837; see also Herman v. Holiday, 238 F.3d
        660, 664 (5th Cir.2001). An allegation that Plaintiff wrote Defendant King a letter
        requesting long underwear, and that King denied the request, falls far short of this
        standard. For this reason, Plaintiff's claims regarding inadequate clothing will be dismissed.


                                                     17
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 18 of 26 PageID #: 290



         Similarly, Walker’s pleadings fail to allege subjective deliberate indifference on the part of

 any of the named Defendants. Compare Withrow v. Heaton, 275 F.3d 42, 2001 WL 1223630 (5th

 Cir.. September 24, 2001) (deliberate indifference sufficiently alleged where officers wore heavy

 coats and jackets but forced inmates to walk to the shower wearing only underwear); Palmer v.

 Johnson, 193 F.3d 346, 353 (5th Cir. 1999) (warden personally observed prisoners being subjected

 to cold overnight temperatures but ordered that it continue). Walker does not plead any facts

 showing involvement by any of the named Defendants with his alleged exposure to the cold, offering

 only naked assertions devoid of further factual enhancement or generalized and conclusory

 assertions that are insufficient to show the requisite subjective knowledge of risk or state an Eighth

 Amendment claim regarding the conditions of his confinement. See generally Thomas v. Owens,

 345 F.App’x 892 (5th Cir. 2009).

         The Supreme Court has explained that even prison officials who actually know of a

 substantial risk to inmate health or safety may be found free from liability if they respond reasonably

 to the risk, even if the harm was not averted. Farmer, 511 U.S. at 844-45. Walker’s pleadings show

 he was issued a jacket and a blanket for protection from the cold. The fact these items were not as

 effective as he would like does not show deliberate indifference. Consequently, Walker has failed

 to state a claim upon which relief may be granted with regard to the allegations of exposure to

 excessive cold.

     7. Chowhall Conditions
         Walker asserts that the chow hall is filthy and overrun with birds and insects, the utensils are

 broken and carry food-borne pathogens, and the utensils are not washed at the mandatory

 temperature and without adequate detergent. Walker does not allege that he has ever become ill as

 a direct result of these conditions, despite eating meals and drinking water over an extended period

 of time. Walker contends that the conditions in the chow hall have been observed by Catoe, Cooper,

 and Richardson and have been brought to the attention of Collier and Davis, but nothing has been

 done.


                                                   18
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 19 of 26 PageID #: 291



        Prison and detention facilities are required to provide “nutritionally adequate food that is

 prepared and served under conditions which do not present an immediate danger to the health and

 well being of the inmates who consume it.” Brown v. Canteen, Inc., civil action no. 09-cv-1549,

 2009 U.S. Dist. LEXIS 112677, 2009 WL 4506867 (W.D. La. Dec. 3, 2009), Report adopted

 December 3, 2009 (docket no. 14), (quoting French v. Owens, 777 F.2d 1250, 1255 (7th Cir. 1985),

 cert. denied, 479 U.S. 817 (1986)); Green v. Ferrell, 801 F.2d 765 (5th Cir. 1986); Smith v. Sullivan,

 553 F.2d 373, 380 (5th Cir. 1977).

        Although prisons should be reasonably clean, “[t]he Constitution does not require that

 prisons be completely sanitized or as clean or free from potential hazards as one’s home might be.”

 McAllister v. Strain, civil action no. 09-2823, 2009 U.S. Dist. LEXIS 120097, 2009 WL 5178316

 (E.D. La. Dec. 23, 2009); see also Talib v. Gilley, 138 F.3d 211, 215 (5th Cir.1998) (“[T]he

 Constitution does not mandate prisons with comfortable surroundings or commodious conditions.”);

 Wilson v. Lynaugh, 878 F.2d at 849 & n.5 (noting that the Constitution does not protect prisoners

 from “discomfort and inconvenience” and that prisoners “cannot expect the amenities, conveniences,

 and services of a good hotel.”) Furthermore, courts have held that without an allegation of resulting

 harm, complaints regarding food service practices “simply are not of a constitutional dimension,”

 even where the plaintiff is requesting injunctive relief.

        In this case, Walker does not allege that he has ever suffered harm or illness as a result of

 these allegedly unsanitary conditions. See, e.g., Flowers v. Dent, 21 F.3d 1109, 1994 WL 171707
 (5th Cir., Apr. 29, 1994) (affirming dismissal as frivolous of complaint asserting that inmate did not

 receive adequate food and the kitchen facilities were unsanitary, where no harm was shown); see

 also Northup v. Bell, civil action no. 6:11cv222, 2012 U.S. Dist. LEXIS 95060, 2012 WL 2814307

 (E.D. Tex. June 12, 2012), Report adopted at 2012 U.S. Dist. LEXIS 95069, 2012 WL 2813973

 (E.D.Tex., July 9, 2012); Encalade v. Stacks, civil action no. 9:04cv214, 2006 U.S. Dist. LEXIS

 40945, 2006 WL 1582468 (E.D. Tex. May 30, 2006), appeal dismissed (rejecting claim of




                                                  19
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 20 of 26 PageID #: 292



 unsanitary food service and procedures where inmate failed to show anything more than a general

 complaint that his stomach hurt).

        In Groves v. Gusman, civil action no. 09-7431, 2-11 U.S. Dist. LEXIS 41493, 2011 WL

 1459775 (E.D. La., Mar. 4, 2011), Report adopted at 2011 U.S. Dist. LEXIS 4154, 2011 WL

 1463612 (E.D. La., Apr. 15, 2011) the district court held that “a minor sanitation restriction or

 problem, although admittedly unpleasant, does not amount to a constitutional violation,” particularly

 where inmate alleged no harm. See also Jackson v. Griffith, civil action no. 1:93-cv-424, 1995 U.S.

 Dist. LEXIS 516, 1995 WL 21939 (E.D.Tex. Jan. 10, 1995), Report adopted at 1995 U.S. Dist.

 LEXIS 22831, 1995 WL 313655 (E.D .Tex. Feb. 8, 1995) (claim regarding unsanitary food trays

 resulting from overcrowded conditions dismissed as frivolous).

        Finally, mere negligence on the part of the prison officials in the way they manage the food

 services does not amount to a constitutional violation. Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th

 Cir.1993). Walker has failed to state a claim upon which relief may be granted in this regard.

    8. Contaminated Water

        Walker states that Collier, Davis, Catoe, Cooper, and Richardson are “well aware of the

 ongoing contamination in the Coffield Unit’s drinking water supply and they are aware [that] the

 inmates are exposed to the risks and dangers.” He contends that the Coffield Unit’s water supply

 is contaminated with coliform bacteria, which has caused multiple inmates at the unit to become

 infected with H. pylori. Walker does not allege that he personally has suffered any harm as a result
 of the alleged water contamination.

        Nor does Walker offer any substantiation for his claim that the water is contaminated. His

 mere personal belief that the water at Coffield Unit is contaminated is not sufficient to support a

 claim before this court. See Rougley v. GEO Group, civil action no. 2:10-cv-1094, 2011 U.S. Dist.

 LEXIS 154995, 2011 WL 7796488 (W.D. La. Nov. 7, 2011), Report adopted at 2012 U.S. Dist.

 LEXIS 63389, 2012 WL 1596709 (W.D. La., May 2, 2012) (dismissing an inmate’s claim as

 frivolous where the inmate provided only conclusory assertions, without supporting facts, that the


                                                 20
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 21 of 26 PageID #: 293



 food served at the prison was contaminated). See also McIntosh v. Camp Brighton, civil action no.

 14-cv-11327, 2014 U.S. Dist. LEXIS 54652, 2014 WL 1584173 (E.D. Mich., Apr. 21, 2014)

 (dismissing an inmate’s claim as frivolous where her allegations of contaminated water were

 conclusory and she failed to “set forth any specifics, such as . . . why she believe[d] the drinking

 water was contaminated.”) Walker has failed to state a claim upon which relief may be granted in

 this regard.1

     9. Unsafe Housing Areas

          Walker complains that the “building is collapsing” leading to cracks in the floors, walls, and

 ceilings and leaks in the roof. He also complains that there is mold and exposed rust, there are no

 ladders to help inmates get to the top bunk, and there are insects, birds, and spiders in the housing

 area. He also states that if he has a confrontation with his cell mate, the request for a cell change

 is denied.

          The mere fact that the roof may have leaked in some places does not without more show a

 constitutional violation, particularly in the absence of any facts showing the extent or location of the

 leaks. Davies v. Fusilier, 252 F.3d 434, 2001 WL 360709 (5th Cir., March 15, 2001) (dismissing

 claim by prisoner that for five months, he was subjected to the daily stench of toilets backed up with

 human waste and the walls and roof of his cell leaked dirty rainwater); Waller v. Ward, civil action

 no. 3:16cv1168, 2016 U.S. Dist. LEXIS 173161, 2016 WL 7235832 (W.D.La., October 19, 2016),

 Report adopted at 2016 U.S. Dist. LEXIS 173154, 2016 WL 7240152 (W.D.La., December 14,
 2016).

          Similarly, the fact that there is exposed rust and mold does not without more give rise to a

 constitutional violation. Allen v. St. Tammany Parish, civil action no. 17-4091, 2018 U.S. Dist.

          1
          Walker argues that he does not have to get sick before he can complain about the allegedly
 contaminated water. The Supreme Court has stated in dicta that “we would think that a prison
 inmate also could complain about demonstrably unsafe drinking water without waiting for an attack
 of dysentery.” Helling v. McKinney, 509 U.S. 25, 33, 113 S.Ct. 2475, 125 L.Ed.2d 22 (1993). In
 the present case, the water is not “demonstrably unsafe” because Walker offers nothing beyond his
 own opinion that it is contaminated, nor has he alleged facts from which deliberate indifference on
 the part of the Defendants may be inferred. The Helling dicta is thus not applicable to his case.

                                                   21
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 22 of 26 PageID #: 294



 LEXIS 12254, 2018 WL 558503 (E.D.La., January 2, 2018), Report adopted at 2018 U.S. Dist.

 LEXIS 11337, 2018 WL 537495 (E.D.La., January 24, 2018); Reynolds v. Newcomer, civil action

 no. 09-1077, 2009 U.S. Dist. LEXIS 123469, Report adopted at 2010 U.S. Dist. LEXIS 3901, 2010

 WL 234896 (W.D.La., January 19, 2010).

         Walker complains that there are no climbing implements in the housing to accommodate safe

 access to the top bunk. The courts have held that the Constitution does not require that top bunks

 be provided with ladders. See, e.g., Grant v. Aubrey Cole Law Enforcement Center, civil action no.

 1:09cv772, 2012 U.S. Dist. LEXIS 106482, 2012 WL 3112060 (E.D.Tex., June 26, 2012, Report

 adopted at 2012 U.S. Dist. LEXIS 106481, 2012 WL 3115036 (E.D.Tex., July 31, 2012) (stating

 that “the Constitution does not require ladders for bunk beds”); Hawthorne v. Cain, civil action no.

 10-0528, 2011 U.S. Dist. LEXIS 79681, 2011 WL 2973690 (M.D.La., June 8, 2011, Report adopted

 at 2011 U.S. Dist. LEXIS 79674, 2011 WL 2941308 (M.D.La., July 21, 2011) (failure of prison

 officials to equip the bunk with a ladder “simply does not amount to the deprivation of a minimal

 civilized measure of life’s necessities”); Connolly v. County of Suffolk, 533 F.Supp.2d 236, 241

 (D.Mass. 2008, no appeal taken) (same). In Armstrong v. Terrebone Parish Sheriff, civil action no.

 06-573, 2006 WL 1968887 (E.D.La., June 6, 2006), the Eastern District of Louisiana concluded that

 a swivel chair was a reasonable means by which an inmate could get into the top bunk, noting that

 “the Constitution requires neither ladders for bunk beds nor call boxes to remedy the fall

 experienced by the plaintiff.”
         Walker asserts that the housing area is infested with spiders, birds, and insects during the

 warm months. The Coffield Unit is located in rural East Texas, a land where such creatures are a

 fact of life. The presence of pests, by itself, is not a constitutional violation. See Morrison v. Bench,

 civil action no. 3:09cv1003, 2009 U.S. Dist. LEXIS 116515, 2009 WL 4858066 (N.D.Tex.,

 December 14, 2009) (claim was frivolous where prisoner was placed in solitary confinement and

 required to relocate to cells at the end of the building which were infested with bugs and mosquitos);

 Bush v. Monroe, civil action no. 6:17cv541, 2018 U.S. Dist. LEXIS 145428 (E.D.Tex., July 30,


                                                   22
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 23 of 26 PageID #: 295



 2018), Report adopted at 2018 U.S. Dist. LEXIS 144167, 2018 WL 4042418 (E.D.Tex., August 24,

 2018) (living in a leaky cell with insects, broken doors, and rust may be undesirable and

 uncomfortable but is not itself a constitutional violation, citing Rhodes and Wilson v. Lynaugh);

 Fountain v. Rupert, civil action no. 6:15cv100, 2018 U.S. Dist. LEXIS 155480 (E.D.Tex., August

 6, 2018), Report adopted at 2018 U.S. Dist. LEXIS 155060, 2018 WL 4346645 (E.D.Tex.,

 September 12, 2018) (dismissing claim that plaintiff was held in bug-infested cells, absent any

 specific facts, connection of those conditions to actions by the Defendants, or any showing of harm);

 Waller v. Ward, 2016 WL 7235832 at *3 (mere presence of pests does not amount to a constitutional

 violation, collecting cases).

        Next, Walker contends that he is in danger from other prisoners who are addicted to a drug

 called K-2, who are violent and commit unprovoked attacks. He states that “the lack of security

 combined with the present security failure to act creates that risk and those dangers.” He does not

 allege that he has been assaulted.

        As noted above, prison officials have a duty not to be deliberately indifferent to the safety

 of their prisoners. Farmer, 511 U.S. at 837-38. In this case, Walker fails to allege any facts showing

 deliberate indifference on the part of the Defendants. Instead, he alleges no more than that other

 prisoners in his housing area are generally dangerous.

        As Justice Thomas has observed, prisons are necessarily dangerous places, housing society’s

 most violent and anti-social people in close proximity with one another; regrettably, therefore, some
 level of brutality and aggression is inevitable among prisoners no matter what the guards do, unless

 all prisoners are locked in their cells 24 hours a day and sedated. Farmer, 511 U.S. at 858-59

 (Thomas, J., concurring), citing McGill v. Duckworth, 944 F.2d 344, 348 (7th Cir. 1991); accord,

 Verrette v. Major, civil action no. 07-cv-00547, 2011 U.S. Dist. LEXIS 83519, 2011 WL 3269319

 (W.D.La., July 29, 2011), aff’d 505 F.App’x 368, 2013 U.S. App. LEXIS 320, 2013 WL 49574 (5th

 Cir., January 4, 2013).




                                                  23
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 24 of 26 PageID #: 296



         Consequently, mere generalized knowledge that some prisoners may be dangerous is not

 enough to support a finding of deliberate indifference. Even general knowledge about a particular

 inmate’s violent tendencies, without more specific information about the risk, does not rise to the

 requisite level of awareness necessary for a finding of deliberate indifference. Van Williams v.

 Samaniego, civil action no. EP-05-CA-491, 2007 WL 9701460 (W.D.Tex., February 22, 2007),

 citing Carter v. Galloway, 352 F.3d 1346, 1349-50 (11th Cir. 2003). Walker’s claim that other

 unnamed prisoners may have violent tendencies is insufficient to show that the Defendants are

 deliberately indifferent to his safety.

         In addition, Walker does not allege any harm resulting from the claimed failure to protect.

 The Fifth Circuit has stated that “absent a showing that other inmates harmed [the plaintiff], there

 is no factual basis for a failure to protect claim.” He has failed to state a claim upon which relief

 may be granted in this regard.

     10. Other Issues

         Walker asks for compensatory and punitive damages against the Defendants as part of his

 relief sought. To the extent he seeks monetary damages against the Defendants in their official

 capacities, such claims are barred by the Eleventh Amendment. Oliver v. Scott, 276 F.3d 736, 742

 (5th Cir. 2002).

         To the extent Plaintiff seeks injunctive relief against Warden Cooper, such cannot be granted

 because Warden Cooper is no longer at the Coffield Unit. Instead, TDCJ-CID records show that
 Cooper is now the senior warden at the Stringfellow Unit in Rosharon, Texas. See https://www.

 tdcj.state.tx.us/unit_directory/r2.html. Warden Cooper thus has no authority to grant any injunctive

 relief to Walker concerning the conditions of confinement at the Coffield Unit. See Okpalobi v.

 Foster, 244 F.3d 405, 425-27 (5th Cir. 2001).

         The Fifth Circuit, citing Rhodes, has explained that the totality of conditions of confinement

 does not offend the Constitution unless prison conditions are cruel and unusual, and not merely

 harsh or restrictive. Ruiz v. Estelle, 679 F.2d 1115, 1139-40 (5th Cir. 1982). Walker’s pleadings


                                                  24
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 25 of 26 PageID #: 297



 fall short of alleging that the Defendants are responsible for, and should be held liable for, cruel and

 unusual conditions of confinement. He has failed to state a claim upon which relief may be granted.
 IV. Conclusion

         In proceeding under Fed. R. Civ. P. 12, a plaintiff with an arguable claim is ordinarily

 accorded notice of a pending motion to dismiss for failure to state a claim and an opportunity to

 amend the complaint before the motion is ruled upon. These procedures alert him to the legal theory

 underlying the defendants' challenge, and enable him meaningfully to respond by opposing the

 motion to dismiss on legal grounds or by clarifying his factual allegations so as to conform with the

 requirements of a valid cause of action. This adversarial process also crystallizes the pertinent issues

 and facilitates appellate review of a trial court dismissal by creating a more complete record of a

 case. Neitzke v. Williams, 490 U.S. 319, 329-30, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).

         In this case, the Defendants filed a motion for more definite statement under Fed. R. Civ. P.

 12(e) and this motion was granted, giving Walker to the opportunity to amend his complaint to set

 out specific facts in support of his claims. After the amended complaint was filed, the Defendants

 filed a motion to dismiss under Fed. R. Civ. P. 12(b)(6), giving Walker the opportunity to amend

 his complaint again or to file a reply to the motion.

         Walker filed a lengthy and detailed reply to the motion to dismiss which the Court has

 carefully reviewed. Viewing Walker’s pleadings with the liberality befitting his pro se status and

 taking his factual and non-conclusory allegations as true, the court has determined that Walker failed
 to state a claim upon which relief may be granted because he has not set out sufficient factual matter,

 accepted as true, to state a claim for relief which is plausible on its face. Iqbal, 556 U.S. at 678. The

 Defendants’ amended motion to dismiss should be granted.




                                                   25
Case 6:17-cv-00166-RC-JDL Document 54 Filed 01/10/19 Page 26 of 26 PageID #: 298




                                       RECOMMENDATION


        It is accordingly recommended that the Defendants’ motion to dismiss (docket no. 31) be

 granted and the above-styled civil action dismissed with prejudice for failure to state a claim upon

 which relief may be granted. Fed. R. Civ. P. 12(b)(6).

        A copy of these findings, conclusions and recommendations shall be served on all parties in

 the manner provided by law. Any party who objects to any part of these findings, conclusions, and

 recommendations must file specific written objections within 14 days after being served with a copy.

 In order to be specific, an objection must identify the specific finding or recommendation to which

 objection is made, state the basis for the objection, and specify the place in the Magistrate Judge’s

 proposed findings, conclusions, and recommendation where the disputed determination is found.

 An objection which merely incorporates by reference or refers to the briefing before the Magistrate

 Judge is not specific, and the district court need not consider frivolous, conclusive, or general

 objections. See Battle v. United States Parole Commission, 834 F.2d 419, 421 (5th Cir. 1987).

        Failure to file specific written objections will bar the objecting party from appealing the

 factual findings and legal conclusions of the Magistrate Judge that are accepted and adopted by the

 district court except upon grounds of plain error. Douglass v. United Services Automobile

 Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).




       So ORDERED and SIGNED this 10th day of January, 2019.




                                                 26
